Citation Nr: 1312671	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-13 593	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a cervical spine disorder, described as multilevel degenerative changes with loss of disc height C3-4 through C6-7.

2.  Enitlement to an initial rating in excess of 50 percent for migraines.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to July 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico, which denied entitlement to service connection for right hip and left knee disabilities and increased the rating for a cervical spine disability from noncompensable to 10 percent.  The noncompensable rating had been in effect since August 1, 1952.

The RO issued a statement of the case as to all three issues, but in his substantive appeal, the Veteran indicated that he only wanted to appeal the rating for his cervical spine disability.

By rating action dated in January 2010, the RO granted service connection for migraines and dizziness as secondary to the cervical spine disorder.  A 10 percent disability rating was assigned from April 16, 2009.  A rating action in November 2012 increased the initial rating for migraines and dizziness to 50 percent disabling.  The RO announced in the rating decision that it considered this to be a full grant of the benefit sought on appeal.  It also, however, sent the Veteran an appeal election form in which he could indicate if the rating decision satisfied his appeal.  He did not respond.  A claimant is presumed to be seeking the maximum benefit available at law.  AB v. Brown, 6 Vet. App. 35 (1993).  While 50 percent is the maximum schedular rating for migraines; higher ratings are potentially available on an extraschedular basis.  See 38 C.F.R. § 3.321(b), 4.124a, Diagnostic Code 8100 (2012).

In regards to disabilities of the spine, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  It appears that such neurologic abnormalities of the upper extremities have been identified by the VA Examiner in October 2012.  As these issues are part and parcel of the increased rating claim on appeal, the Board has taken jurisdiction over them, as reflected on the title page of this decision. 

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran's representative in March 2013 has alleged that his service connected disabilities have rendered him unemployable.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal as to the issues of entitlement to separate disability ratings for cervical radiculopathy (ulnar and median neuropathy) of the right and left upper extremities associated with degenerative changes of the cervical spine, a higher initial rating for migraines and dizziness, and TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



FINDINGS OF FACT

The Veteran's cervical spine disorder is manifested by reports of pain and limitation of motion, but with a combined range of motion that is far greater than 170 degrees and flexion of the cervical spine greater than 15 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for a higher rating for the orthopedic manifestations of cervical spine disorder, currently evaluated as 10 percent disabling have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a) (1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A (b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (1).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent letters in June 2007 and May 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Veteran has been given adequate VA examinations in May 2007, November 2009, and October 2012.  These examination reports are thorough and contain necessary findings to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  A brief but relevant and important opinion was provided.  The Board finds the opinion to be adequate, as it was predicated on a full reading of the claims file and the Veteran's own statements.  Therefore, the Board finds that no further action is necessary in this regard.   

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

II.  Legal Criteria

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the cervical spine provide a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right later rotation is 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Code 5243. 

VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. IVDS Formula Note (1).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

III. Background

Service records reveal the Veteran suffered a neck injury in a motor vehicle accident in October 1951.  At the time he felt no pain and returned to duty.  Approximately one month later he reported to sick bay with headaches and cramping in the right arm.  X-rays revealed a neck injury.  He was treated at the Oakland Naval Hospital from February to June 1952 and diagnosed with arthritis, cervical spine, due to trauma; dislocation, joint, incomplete, C3-C4.  He was treated with a neck brace until he was medically discharged from service.  

At his initial VA examination in December 1952 no residuals of the neck injury were found.  

At a May 2007 VA examination, the Veteran reported being injured when he fell down steps onboard ship in January 1952.  He was discharged from service with a 60 percent disability retirement.  He was subsequently treated by and was asymptomatic after 21/2 years of treatment.  He discontinued follow up and worked as a barber until he retired in 1996.  His current complaints were arthritic neck pain since 1996 localized in the neck area without radiculopathy.  It was chronic daily pain on a level of 2/10.  There was aggravation in winter with pain rising to from 5-6/10.  He treated the pain with acetaminophen with hydrocodone.  

The examiner also noted he took this medication for right hip and left knee pain as well.  There were no flare ups.  There was no weight loss, fever, malaise, dizziness, visual disturbance, numbness, or weakness.  He was not prescribed any neck brace or assistive devices.  He has had no additional trauma or injury to his neck, and has had no surgery.  He worked as a barber and this did not impact on his occupation or activities of daily living.  He retired in 1996 due to pain in the back of his neck.  The examiner added that the Veteran had suffered a cerebrovascular accident affecting his right side in 1993.  He was treated and rehabilitated at that time and returned to work.  Currently his cervical spine disorder did not affect his activities of daily living.  It did not affect his sedentary or physical activities other than heavy lifting or repetitive movements of the neck.  

On examination, the examiner noted that the inspection and palpation of the cervical spine was normal.  Posture was erect and gait was with a mild limp due to the left knee disorder.  The VA examiner noted no ankylosis of the cervical spine. The range of motion (ROM) of the cervical spine was flexion to 40 degrees without pain; extension to 20 degrees with pain beginning at 15 degrees; right and left lateral flexion to 30 degrees with pain beginning at 25 degrees; and, right and left lateral rotation to 55 degrees without pain.  There was no additional limitation of motion on repetitive movement.  A neurological examination was normal.  A VA X-ray report revealed multileveled degenerative changes with loss of disc height at C3-4 through C6-7; and, left C5-6 mild neural foramina narrowing as a result of uncovertebral hypertrophy.  The VA examiner diagnosed multilevel degenerative changes with loss of disc height at C3-4 through C6-7.

At a November 2009 VA neurological examination, the examiner noted a mild generalized weakness 4/5.  Muscle tone and bulk was normal.  Sensory examination was normal foe light touch and pin prick. He did have decreased vibration sensation in the right ankle.  All cranial nerves were intact.  There was evidence of abnormal finger to nose test with the right hand; and heel to knee test with the right leg.  The examiner noted the Veteran had numbness, weakness, parasthesias, leg and foot weakness, and unsteadiness the etiology of which was not related to his service connected disorder.  The etiology was noted to be his non-service connected lumbar spine, right hip and left knee disorders.

He had no incapacitating episodes of spine disease; and, his cervical spine disorder did not affect his activities of daily living.  It did not affect his sedentary or physical activities other than heavy lifting or repetitive movements of the neck.  

On examination, the examiner noted that the inspection of the cervical spine revealed that he tilted his head forward approximately 40 degrees and inclined slightly to the right with a cane.  The ROM of the cervical spine was flexion 42 to 54 degrees without pain; extension 45 to 0 degrees; right and left lateral flexion to 20 degrees; and, right and left lateral rotation to 45/30 degrees.  There was no additional limitation of motion on repetitive movement.  An MRI of the cervical spine date May 2009 found degenerative changes essentially unchanged since the prior examination.   

At an October 2012 VA examination, the examiner noted the veteran was currently diagnosed with multilevel degenerative changes with loss of disc height at C3-C4.  
He had daily pain and treated it with hydrocodone.  It was aggravated in winter.  He treated the pain with hydrocodone.  The examiner noted the neck was unchanged since the prior VA examination.  The Veteran reported no flare-ups.  The Veteran used a cane to ambulate.  

On examination, the range of motion (ROM) of the cervical spine was flexion to 45 degrees without pain; extension to 25 degrees without pain; right and left lateral flexion to 20 degrees with pain; and, right and left lateral rotation to 70/60 degrees without pain.  There was no additional limitation of motion on repetitive movement. There was no tenderness or pain on palpation of the cervical spine, there was no muscle spasm or guarding.  Muscle strength was normal and there was no atrophy.  Reflexes and sensory examination were normal.  The VA examiner noted evidence of radiculopathy.  The examination revealed intermittent moderate LUE pain, and mild parasthesias and dysesthesias.  There was RUE and LUE mild numbness.  There were no other signs of radiculopathy. The right and left sides were noted to not be affected by radiculopathy.  There were no other neurological abnormalities.

The veteran was noted to have IVDS but had no incapacitating episodes within the last 12 months. There was no functional impairment of the extremities noted.  

The cervical spine disorder impacted on the Veteran's ability to work as he reports that sometimes his head feels heavy and it makes his neck hurt.  He had to reduce his work hours as a result.  




IV. Analysis- 

Incapacitating episodes of disc disease are neither shown, nor have such been alleged.  Cervical forward flexion has consistently been greater than 40 degrees, and the combined range of motion of the cervical spine has consistently been well over 170 degrees.  In fact forward flexion was 40 degrees, and the combined ROM of the cervical spine was 230 degrees at the May 2007 VA examination, it improved to 42-54 degrees and the combined ROM of the cervical spine was 202-214 degrees at the November 2009 and at the October 2012 VA examination, it improved to 45 degrees and the combined ROM of the cervical spine was 240 degrees.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

On examinations, the Veteran reportedly did not have pain until the limitations reported on the examinations.  He did not have flare-ups.  Ranges of motion were unchanged after repetitive motion and there was not additional limitation due to other functional factors.  Hence, a higher rating is not warranted on the basis of functional impairment.

The Veteran has not complained of muscle spasm or guarding.  The spine was not ankylosed.  The forward flexion of the cervical spine has never been shown to be 30 degrees or less; or, the combined ROM of the cervical spine less than 170 degrees.  The disability picture presented does not warrant a rating in excess of the currently assigned 10 percent under any applicable criteria.


V. Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b) (1) (2012). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of the one assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflect that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's cervical disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.



ORDER

A disability rating greater than 10 percent for the orthopedic manifestations of a cervical spine disorder, described as multilevel degenerative changes with loss of disc height C 3-4 through C 6-7 is denied.



REMAND

At the October 2012 VA examination, the examiner noted evidence of radiculopathy in the upper extremities, including numbness; however, when asked to rate the severity of the radiculopathy, the examiner indicated that there was none.  The examination revealed intermittent moderate LUE pain, and mild parasthesias and dysesthesias.  There was RUE and LUE mild numbness.  There were no other signs of radiculopathy. The right and left sides however were noted to not be affected by radiculopathy.  There were no other neurological abnormalities.

A new examination is required to clarify whether the Veteran has radiculopathy that would warrant separate ratings for disabilities of the upper extremities. 

After the rating decision granting a 50 percent rating for migraines, the case was forwarded to the Veteran's representative to submit argument with regard to the issues on appeal.  The RO identified only the cervical spine issue.  Hence the representative only offered argument on the cervical spine issue.  This arguably denied the Veteran the opportunity for representation as to the migraine issue at the local level (the Veteran's representative at the Board also did not offer argument as to the migraine issue).  Cf. 38 C.F.R. § 3.103 (2012).

In a March 2013 statement, the Veteran's representative contended that the Veteran's service connected disabilities would prevent or restrict his employment, thus raising the question of entitlement to TDIU.  Rice.  In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should schedule the Veteran for a VA neurologic examination in order to determine whether there is any neurologic disability from the service connected cervical spine disability, and if so, its severity.  

The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including EMG studies, if feasible and deemed necessary. 

The VA examiner must identify any associated neurological deformities associated with the service-connected cervical spine disorder, to include any radiculopathy or neuropathy of the upper extremities.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2.  The AOJ should schedule the Veteran for a VA examination to determine whether his service-connected disabilities(cervical spine disability and migraines) prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, without regard for any nonservice-connected disorders, would preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if any of his other disabilities were considered as service-connected disabilities.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  The Veteran and his representative should be offered an opportunity to submit argument on the issue of entitlement to an initial rating in excess of 50 percent for migraines and dizziness, including on an extraschedular basis.

6.  The AOJ should consider whether the initial rating for migraines and dizziness warrant referral to the appropriate authority for consideration of an extraschedular rating.

7.  If the benefits sought on appeal are not fully granted the AOJ should issue a supplemental statement of the case, before the claims folder is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


